DETAILED ACTION
Claims 1-11 and 13-16 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under KR10-2017-0110487 filed on 8/30/2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Ryu Reference (US 2014/0293060 A1) and the Tapley Reference (US 2015/0149298 A1).

Ryu relates to a refrigerator may include a main body having a storage compartment, a first door rotatably installed at a first side of the main body to open and close a first portion of the storage compartment, and a second door rotatably installed at a second side of the main body to open and close a second portion of the storage compartment. A first camera may be installed at the first door to take a picture of an interior of the first storage compartment during rotation of the first door, and a second camera may be installed at the second door to take a picture of the interior of the first storage compartment during rotation of the second door. A controller may combine plural pictures taken by the first camera and the second camera into a single corrected image of a region of the first compartment spanning from the first door to the second door. Fig. 7 illustrates a plurality of pictures taken by the first camera 40 and the second camera 60 as the doors 30, 50 rotate. For example, in FIG. 7, the three left pictures may be taken by the first camera 40 and three right pictures may be taken by the second camera 60, and the six pictures taken by the first camera 40 and the second camera 60 may be combined with one another by the controller 80 (See Ryu Abstract, [0114]).
Tapley teaches a sensor data associated with a first data source type is received from a network. The sensor data represents at least one item to be added to the aggregate list from the first data source type representing a connected appliance. The aggregate list is associated with at least one user. The sensor data is processed based on predictive modeling associated with consumption of the at least one time to be added to the list to automatically generate learning data. The learning data is associated with a second data source type and representing at least one item to be added to the aggregate list from the second data source type. The non-sensor data associated with a third data source type is received from a network. The non-sensor data represents at least one item to be added to the aggregate list from the third data source type. An aggregate list is generated including a list of items from each of the first data source type, the second data source type and the third data source type (see Tapley Abstract).

The following is an examiner's statement of reasons for allowance: Ryu, Tapley, nor other relevant art or combination of relevant art, teaches a refrigerator with a first camera configured to photograph the first storage chamber, and a first display provided on at least one side of the first refrigerator; and a second camera configured to photograph the second storage chamber, and also a storage change, wherein the first refrigerator further includes a first controller configured to control the first display to display an image captured by the first camera and an image captured by the second 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1 and 16 are allowable by the addition of the limitations. Claims 2-11 and 13-15 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483